Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 are pending in the application. Claims 1-10 have been canceled (Preliminary amendment filed 01/14/2021).

Priority
This application is a continuation of 14/214,768 filed 03/15/2014, now US 10,918,589, which claims the benefit of 61/793,322 filed 03/15/2013.
The parent application 61/793,322 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 11-20 of this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
            Claims 11-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are drawn to a composition comprising oils, a polysaccharide, a sweetener, a stabilizing agent, and water in a stable suspension, wherein the oils consist of castor oil and jojoba oil only. This judicial exception is not integrated into a practical application, and claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The test
regarding Patent Subject Matter Eligibility comprises the questions:
(1) Is the claim directed to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter? For claims 11-13 and 16-20 the answer is “Yes” because the claim is to a composition.  
(2) Prong 1:  Does the claim recite or involve a judicial exception? The answer is “Yes” because the claimed composition has oils, a polysaccharide, a sweetener, a stabilizing agent, and water in a stable suspension, wherein the oils consist of castor oil and jojoba oil only. The composition is a product of Nature. 
(3) Prong 2A: Is the claim directed to a Law of Nature, A Natural Phenomenon (product of Nature) or an Abstract Idea? The answer is “Yes” because the claims are directed to a product of Nature. The components of the claimed composition are found in Nature. The examiner points to the following teachings:
O’Lenick teaches that castor oil is obtained from plants (US 5,986,119, col. 1, lines 40-45).
Knoepfler et al teaches that jojoba oil is obtained from the plant Simmondsia chinensis (Agri. Food Chem., 1958, 6(2), 118-121).
Lawson teaches that polysaccharides and Canada balsam resin (stabilizing agent) are present in Nature (US 2013/0171078 A1; paras 0032-0037; 0043).
Pfister et al  teaches that Stevia is a sweetener obtained from the plant Stevia Reabudiana (US 2012/0021111A; para 0011).
 
Prong 2B: Does the claim as a whole recite additional elements that amount to something significantly more than the judicial exception(s)? The answer is “No.” As set forth above, beyond the actual judicial exceptions, there are no additional elements that amount to significantly more.
Therefore, from the disclosure of the above references it is determined that the invention as broadly claimed would encompass products of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-12, 14 and 16-20 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 11, the recitation “a stabilizing agent” is considered a functional limitation and renders the claim and dependents thereof (claims 12, 14 and 16-20) indefinite. The factors to be considered when analyzing a functional limitation for indefiniteness are: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. (MPEP § 2173.05) With respect to point (1), there is no clear-cut indication of the scope of the claim and the meaning of the recitation is interpreted to be all means of stabilization which is within the scope of the claim. With respect to point (2), there are no clear set boundaries, only the result, which is stabilizing something, is communicated to the reader. With respect to point (3), there is nothing in the claim or in an explicit specification definition which would allow one of ordinary skill in the art to determine the structure encompassed by “stabilizing agent”. The only guidance in the specification is that “stabilizing agent” can be Optiflo H370VF. However, this is considered exemplary and only indicates species which are included but provides no guidance on what species are excluded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alwattari (US 2010/0021409 A1) in view of Behan et al (US 5,190,915) and further in view of Fankhauser et al (US 6,162,447), O’Lenick (US 5,986,119) and Momoh et al (Bull. Environ. Pharmacol. Life Sci., 2012, 1(10), 21-27).
Alwattari teaches a composition comprising water, hydroxyethylcellulose (polysaccharide), glycerin (sweetener) and Polymer LRM cationic (stabilizing agent) (page 5, Table starting at the bottom of the page through page 6 top; part of the limitations of claims 11 and 15 and limitation of claim 14). In addition to the above pectin is a component suggested for use in the composition (page 2, para 0016, last line; limitation of 12). Alwattari’s composition is for lubrication (page 3, para 0028 as in claim 11). Alwattari does not teach castor oil and jojoba oil as components in its composition (as in claim 11), the pH as in claim 16 and the limitations of claims 17-20.
Behan et al teaches a composition comprising opacifiers, water, lubricant oils like jojoba oil and glycerol (col. 8, lines 37-42 and 55-63; limitation of claim 11-jojoba oil; glycerol, aka-glycerin as in claims 11, 14 and 15). 
Fankhauser drawn to compositions that have lubricating effect, teaches the use of jojoba oil and castor oil as components (col. 2, lines 3-45; components recited in claims 11).
O’Lenick teaches that castor oil is a unique triglyceride. It is clear, viscous, light colored, non-drying and quite stable. It’s composition and chemical properties remain within a narrow range irrespective of its origin and has broad compatibility with oils, waxes and resins (page 9. Example 29). 
Momoh et al teaches that castor oil has antibacterial and anti-inflammatory properties (see entire document). From the teachings of Momoh and O’Lenick one of ordinary skill in the art would choose castor oil and also jojoba oil as components in the composition of Alwattari in order to arrive at the instant invention. Since both are used for lubrication in personal care compositions one of ordinary skill in the art would expect that a combination of both jojoba oil and castor oil, in addition to providing enhanced lubrication, will also have antibacterial effect.
Since the prior art teaches the use of all the claimed components in a lubricant composition, a combination of all of them should have the properties recited in claims 16-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed composition since the all of the components used in the instant composition are known in the art to be used in a lubricant composition.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, water, polysaccharide, glycerin and resin are known to be used as components in a lubricant composition and compositions comprising the claimed components have low friction coefficients and high protection factors (Alwatttari, page 7, para 0048). Including jojoba oil and castor oil (known lubricants) will enhance the lubricating effect and the presence of castor oil will also have antibacterial and anti-inflammatory effect (O’Lenick and Momoh). In addition to this castor oil also has other desirable properties as taught by O’Lenick.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to make the instant composition since it would have components that provide enhanced lubrication and also have antibacterial and anti-inflammatory effect (O’Lenick and Momoh). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,918,589 (‘589).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a lubricant composition comprising oils, a polysaccharide, a sweetener, a stabilizing agent, and water in a stable suspension, wherein the oils consist of castor oil and jojoba oil and wherein the lubricant does not contain any oils other than the castor oil and jojoba oil. Dependent claims recite limitations regarding the polysaccharide being pectin (claims 12, 15), the stabilizing agent being a resin (claims 13, 15), the sweetener being glycerin (claims 14-15), the pH of the composition being in the range of 5.75-6.50 (claim 16), the lubricant composition being water soluble (claim 17). Claims 18-20 recite limitations drawn to properties of the lubricant composition.
Claims 1, 7 and 12 of ‘589 is drawn to a lubricant composition comprising oils, a polysaccharide, a sweetener, a stabilizing agent and water in a stable suspension, wherein oils consist of jojoba and castor oil only, sweetener is glycerin, stabilizing agent is a resin and the lubricant does not degrade latex, polyisoprene and polyurethane condoms. Dependent claims 2-6, 8-11 and 13-15 recite limitations drawn to pectin as the polysaccharide, the pH being in the range of 5.75-6.50, the composition being water soluble, devoid of parabens, agar, butter, polymers that damage latex, silicone and propylene glycol. 
Claims 1-15 of ‘589 differ from the instant claims in that in the instant claims can have any polysaccharide, sweetener and stabilizing agent. ‘589 defines the components (col. 3, lines 17-20). The same definitions are seen for the components in the instant specification too (page 7, para 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that other polysaccharides, sweeteners and stabilizing agents can be used as components in order to arrive at the instant invention.
  In the instant case ‘589 teaches the use of components applicant claims.  Although the claims of '589 use a specific sweetener and pectin, one of ordinary skill in the art would readily recognize that the scheme taught by '589 could be modified to arrive at the claimed invention with a reasonable expectation of success.  The use of known members of classes of agents in compositions taught in the prior art is not seen to render the instantly claimed composition unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a different component belonging to the same class of agents would alter the nature of the product.


Conclusion
  1. Claims 1-10 have been canceled.
  2. Pending Claims 11-20 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1673